.0&%                                        %*4$-0463& 0' 03("/*;"5*0/"- */5&3&454 $&35*'*$"5&
        Case: 4:21-cv-00308 Doc. #: 3 Filed: 03/11/21 Page: 1 of 1 PageID #: 31
                                         81,7('67$7(6',675,&7&2857
                                         ($67(51',675,&72)0,66285,

Alticor Inc. and Amway Corporation
                                                             
                                                             
            3ODLQWLII V                                     
                                                             
            YV                                                                  &DVH1R       4:21-cv-00308
Yield Nation, LLC                                            
                                                             
                                                             
            'HIHQGDQW V                                     

                                  ',6&/2685(2)25*$1,=$7,21$/,17(5(676
                                                &(57,),&$7(

3XUVXDQWWR/RFDO5XOHRIWKH/RFDO5XOHVRIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH(DVWHUQ'LVWULFWRI
0LVVRXULDQG)HGHUDO5XOHRI&LYLO3URFHGXUH&RXQVHORIUHFRUGIRUBBBBBBBBBBBBBBBBBBBBBBKHUHE\
                                                                         Amway Corporation
GLVFORVHVWKHIROORZLQJRUJDQL]DWLRQDOLQWHUHVWV

          ,IWKHVXEMHFWRUJDQL]DWLRQLVDFRUSRUDWLRQ

            D        ,WVSDUHQWFRPSDQLHVRUFRUSRUDWLRQV LIQRQHVWDWH³QRQH´ 
                       Alticore Corporate Enterprises Inc. (Parent); Alticore Inc. (Grandparent);
                       Solstice Holdings Inc. (Great-Grandparent)


            E        ,WVVXEVLGLDULHVQRWZKROO\RZQHGE\WKHVXEMHFWFRUSRUDWLRQ LIQRQHVWDWH³QRQH´ 
                       None



            F        $Q\SXEOLFO\KHOGFRPSDQ\RU FRUSRUDWLRQWKDWRZQVWHQSHUFHQW  RUPRUH
                      RIWKHVXEMHFWFRUSRUDWLRQ¶VVWRFN LIQRQHVWDWH³QRQH´ 
                       None




          ,IWKHVXEMHFWRUJDQL]DWLRQLVDOLPLWHGOLDELOLW\FRPSDQ\RUDOLPLWHGOLDELOLW\SDUWQHUVKLSLWVPHPEHUVDQG
            HDFKPHPEHU VVWDWHRIFLWL]HQVKLS



                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                             /s/ Matthew K. Crane
                                                            6LJQDWXUH &RXQVHOIRU3ODLQWLII'HIHQGDQW
                                                                                             YYYYYYYY
                                                            3ULQW1DPH BBBBBBBBBBBBBBBBBBBBBBBB
                                                                          Matthew K. Crane
                                                            $GGUHVV BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      7733 Forsyth Blvd, Ste 1900
                                                            &LW\6WDWH=LS BBBBBBBBBBBBBBBBBBBBBB
                                                                             St. Louis, MO 63105
                                                            3KRQH BBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                     314-889-7300


                                                    &HUWLILFDWHRI6HUYLFH

,KHUHE\FHUWLI\WKDWDWUXHFRS\RIWKHIRUHJRLQJ'LVFORVXUHRI2UJDQL]DWLRQDO,QWHUHVWV&HUWLILFDWH ZDVVHUYHG E\
PDLOE\KDQGGHOLYHU\RUE\HOHFWURQLFQRWLFH RQDOOSDUWLHV RQ
BBBBBBBBBBBBBBBBBBBBBBBBBBBB
March 11                       21




                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                             /s/ Matthew K. Crane

                                                            6LJQDWXUH
